Temple, C.
Joseph Bauquier died, leaving an estate estimated at about twenty thousand dollars. In his will he named his daughter, Mrs. Rode, executrix. Letters having been refused her, Frank Bauquier, a son of the deceased, the public administrator, and one Smith severally applied for letters. At the hearing a contest was inaugurated between Bauquier and the public administrator. The court denied the application of Bauquier and Smith, and appointed the public administrator, and thereupon Bauquier took this appeal.
An appeal had been previously taken by Mrs. Rode from the order denying her application to be appointed executrix. Since the submission of this case here, that order has been reversed, and thereby the right of Mrs. Rode to be appointed executrix apparently settled. The matters involved in this appeal, therefore, have become practically of little consequence.
We think, however, it must be held in this case that it was error to hold that the fact that Frank Bauquier was prejudiced against his sister disqualified him to act as administrator. Therefore the order denying his application and appointing the public administrator should be reversed.
Vanclief, C., and Foote, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment and order appealed from are reversed.